Rosenberry, C. J.
{dissenting). Briefly stated my reasons for dissenting are as follows:
The statute provides that the basis of the division of election officials between political parties
“shall be the vote of each party for its presidential elector receiving the largest vote, or for its candidate for governor, at the last preceding general election.”
In presidential years votes are cast for presidential electors and also for governor. In other years votes are cast for governor alone at the general election. The statute requires the appointing officer (mayor, president, or chairman) to determine upon the basis of the election returns which of the several political parties are entitled to have representatives appointed. It is conceivable at least that in some election districts the vote for presidential electors might form a proper basis for the appointing officers’ decision while in other election districts the vote for governor might more accurately disclose the proper basis for selection. The provision is in the alternative. The statute does not say that in any particular year the vote for presidential electors shall be considered and that in some other year the vote for governor shall be considered. It is the duty of the appointing officer to apply that test which will accomplish the statutory purpose; that is, to have the election officials chosen from the two dominant political parties in the district where the appointment is made. The determination made by the appointing officer therefore cannot be controlled by the courts unless it appears that his appointments are not made from the members of the two political parties which cast the largest vote. In the particular election district under consideration it appears that the two political parties which cast the largest vote were the Democratic party and the Progressive party. In my opinion therefore the mayor of the city of Cudahy was guilty of no abuse of *657discretion in making appointments which carry out the evident purpose of the legislature, which is to have the election officials chosen from the two political parties casting the largest vote in the 1936 election whether for presidential electors or for governor.
The statute being in the alternative mandamus does not lie to control the action of the mayor unless his action amounts to an abuse of discretion. State ex rel. Koch v. Melms (1915), 160 Wis. 274, 151 N. W. 783; State ex rel. Davern v. Rose (1909), 140 Wis. 360, 122 N. W. 751; State ex rel. Conners v. Zimmerman (1930), 202 Wis. 69, 231 N. W. 590; see also State ex rel. Cook v. Houser (1904), 122 Wis. 534, 100 N. W. 964.